Citation Nr: 0213889	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
November 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the Houston, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for hearing loss.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's hearing impairment disability found on 
testing after service is not shown to be linked to his 
service.


CONCLUSION OF LAW

Hearing impairment disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran has had a VA audiological examination, 
and the report of that examination is associated with the 
claims file.  After repeated efforts, the veteran's service 
medical records were finally obtained and associated with the 
claims file.  VA asked the veteran to submit evidence of 
treatment for hearing loss, noise exposure in service, or a 
link between current hearing loss and service.  The veteran 
did not submit any evidence in response to that request.  

VA scheduled a new VA examination for the veteran, and 
informed the veteran that his claim could be adversely 
affected if he did not report for the examination.  The 
veteran did not report for the examination.  

The veteran has not reported the existence of any other 
relevant evidence that is not associated with the claims 
file.  The Board concludes that VA has taken reasonable steps 
to develop evidence relevant to the veteran's claim, and that 
any other potentially relevant evidence cannot be obtained 
without cooperation from the veteran.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran had his representative with the November 1998 
rating decision, an April 1999 statement of the case (SOC), 
and an October 2000 Board remand for development of evidence 
relevant to the case.  These documents together relate the 
law and regulations that govern the veteran's claim.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding that claim.  

VA has informed the veteran of what evidence was needed and 
who was responsible for obtaining it.  In correspondence 
dated in 1997 and 2001, the RO asked the veteran to submit 
copies of any service medical records that he had, and to 
assist VA in obtaining the veteran's service medical records 
from his National Guard or reserve unit.  In October 2000, 
the RO informed the veteran that any available evidence of 
treatment for hearing loss, noise exposure in service, or a 
link between current hearing loss and service, would assist 
in substantiating his claim.  The RO indicated that the 
veteran should submit such evidence, if any existed.  

In August 2002, VA asked the veteran to report for a 
scheduled examination, and informed the veteran of the 
potential negative consequences for his claim if he did not 
report for the examination, and did not have good cause for 
failing to report.  Specifically, the Board informed the 
veteran that, under 38 C.F.R. § 3.655, failure to report for 
the examination would lead the Board to adjudicate the claim 
based on the evidence of record if it was an original 
compensation claim, or to deny the claim if it were any other 
type of claim.

The Board concludes that the veteran has been informed of the 
evidence and actions needed from him, and that no further 
relevant evidence can be obtained without the veteran's 
cooperation.  The veteran's claim for service connection for 
hearing loss is an original claim for compensation.  
Therefore, the Board will proceed to adjudicate the claim 
based on the evidence of record.


II.  Service Connection for Hearing Loss

The veteran is seeking service connection for hearing loss.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  Service connection for 
hearing loss is regulated at 38 C.F.R. § 3.385, which 
provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.
38 C.F.R. § 3.385 (2001).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.
5 Vet. App. at 160.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).

The veteran had a medical examination in July 1994 for 
enlistment into service.  On the authorized audiological 
evaluation performed at that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
30
LEFT
5
0
0
25
35

The examiner noted that the veteran's tympanic membranes were 
within normal limits.

In April 1995, a reference audiogram for the veteran was 
performed.  The remarks section of the report contains a 
notation that the veteran was routinely exposed to hazardous 
noise.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
25
LEFT
5
0
0
25
35

The veteran's service medical records include the report of 
another audiological evaluation.  The report does not 
indicate the date of the testing.  The report does indicate 
that the test equipment had last been calibrated in August 
1996, so the test was presumably performed at some point 
between August 1996 and the veteran's separation from service 
in November 1997.  On the undated audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
5
30
LEFT
10
0
0
35
35

In a November 1997 claim for VA benefits, the veteran 
indicated that he had hearing loss that had begun during 
service.  He also indicated that he heard static, and that 
his ears popped easily.  An audiological evaluation was 
performed at a VA facility in April 1998.  The veteran 
reported that he had began to have bilateral hearing 
difficulty two years earlier, while he was in service.  He 
reported that during service he had been exposed to noise 
from aircraft, small arms, and artillery.  He indicated that 
he did not have any history of ear infection, ear surgery, or 
severe head injury.  The testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
35
LEFT
0
0
0
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The examiner's impression was mild high frequency 
sensorineural hearing loss in the right and left ears.

In the November 1998 rating decision, the RO denied service 
connection for hearing loss and for tinnitus.  In March 1999, 
the veteran filed a notice of disagreement with the denial of 
service connection for hearing loss.  He wrote that his sense 
of hearing had been keen before he entered service, but that 
his hearing ability had decreased by the time he left active 
duty.

Medical records from the veteran's National Guard or reserve 
service include the report of an August 2000 medical 
examination, with an audiological evaluation.  In that 
testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
40
35
LEFT
0
0
0
40
35

The examination of the veteran prior to entrance into service 
showed some elevation of the pure tone thresholds at the 3000 
and 4000 Hertz frequencies, but the veteran's hearing at that 
time was not so impaired as to meet the criteria under 
38 C.F.R. § 3.385 for a disability.  Therefore, for VA 
compensation purposes, the presumption of sound condition 
applies, and the veteran did not have a hearing impairment 
disability when he entered service.  Cf. Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) (the threshold for normal hearing 
is from 0 to 20 decibels, higher thresholds indicate some 
level of hearing loss).

In the two tests done while the veteran was in service, the 
pure tone thresholds at the higher frequencies were again 
somewhat elevated, but any hearing impairment again fell 
short of the VA definition of a disability.  Hearing 
impairment at levels considered to be a disability was found 
in the left ear in testing performed several months after the 
veteran's separation from service, and in both ears almost 
three years after service.  The evidence shows that the 
veteran currently has a hearing impairment disability.

The veteran has reported that he was exposed to noise during 
service, and that he noticed diminished hearing during 
service.  One of the reports of audiological testing during 
service contains a notation that the veteran was exposed to 
noise.  The objective test results do not show that he had 
hearing impairment disability during service.

In any event, there is no competent evidence linking the the 
findings during service with any current hearing loss.  VA 
attempted to obtain a professional opinion regarding the 
likely etiology of the veteran's current hearing impairment 
disability, but the veteran did not report for the scheduled 
examination.

In the absence of competent evidence or opinion that the 
current hearing loss disability is linked to events during 
service, the preponderance of the evidence is against the 
claim for service connection for hearing loss.  The claim is 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

